COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges AtLee, Causey and Senior Judge Haley
              Argued at Richmond, Virginia


              HECTOR ENRIQUE VALENTIN LOYOL
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0816-21-2                                   JUDGE RICHARD Y. ATLEE, JR.
                                                                                   JULY 26, 2022
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                              Bradley B. Cavedo, Judge

                               Jose E. Aponte (BainSheldon, PLC, on brief), for appellant.

                               Timothy J. Huffstutter, Assistant Attorney General (Jason S.
                               Miyares, Attorney General, on brief), for appellee.


                     Following a bench trial, the Circuit Court of the City of Richmond (“trial court”) convicted

              appellant Hector Enrique Valentin Loyol of aggravated malicious wounding, in violation of Code

              § 18.2-51.2(A), and stabbing in the commission of a felony, in violation of Code § 18.2-53. On

              appeal, Loyol argues that the evidence is insufficient to support his convictions. For the following

              reasons, we disagree and affirm his convictions.

                                                        I. BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v.

              Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381

              (2016)). In doing so, we discard any conflicting evidence and regard as true all credible




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
evidence favorable to the Commonwealth and all fair inferences that may reasonably be drawn

from that evidence. Id. at 473.

       In the early morning of July 5, 2020, Sergeant Brian Wilson of the Richmond Police

Department was dispatched to a strip mall in the 1800 block of Broad Rock Boulevard. When he

arrived, he found an individual, later identified as Jayron Och Hub, bleeding from the neck, lying on

the sidewalk in front of a club called Mi Rancho. Sergeant Wilson, who was the second officer on

the scene, asked questions to try and locate witnesses and secured the scene for forensics. Officers

discovered a bloody knife and a cell phone in an empty parking space in front of a laundromat in the

same strip mall as Mi Rancho. Richmond Police Detective James Higgins collected surveillance

videos from the laundromat and a market, also in the same strip mall.

       The market’s surveillance tape showed several individuals arriving at Mi Rancho. Those

same individuals later left Mi Rancho with Hub. The laundromat’s surveillance video showed the

incident causing Hub’s injuries. In the video, four individuals, including Hub, were talking and

standing around next to a white Dodge pickup truck. At some point, a person in a black shirt briefly

scuffled with Hub. But afterward, they all continued talking. Then an individual in a white hat,

who was leaning on the truck, reached into his pocket and handed something to a person in a white

t-shirt. The person in the white hat then walked around to get into the truck. The person in the

white t-shirt brought his hand down and a glinting object is visible in his right hand. He then raised

his hands and the object to Hub’s neck, which caused a scuffle. Hub fell to the ground, and the

individual in the white t-shirt jumped over him and got in the white pickup truck before it drove off.

       At trial, Hub testified that he was drinking at Mi Rancho on July 4, 2020. While at the bar,

Hub saw Jervin, his former roommate, and Loyol, whom he had met once before. Hub remembered

leaving the bar at around 12:15 a.m., but he did not remember how he was injured. Hub testified

that he only remembered approaching the Mi Rancho security guard and asking for help because his

                                                 -2-
neck was injured. The Commonwealth showed Hub still photographs made from the surveillance

videos. Hub was able to identify himself and others in the photos. He testified that he was the

individual wearing a red sweatshirt, Jervin was the individual wearing a black t-shirt, and Loyol was

the person wearing a white t-shirt.

        Hub did not have an injury to his neck before this incident, and after the attack he was

hospitalized for two weeks. Because of his injury, Hub’s voice changed, and his voice is prone to

getting tired. Hub explained that he cannot breathe well and constantly needs to drink water. On

cross-examination, Hub admitted that Jervin evicted him from the residence they shared because of

his relationship with Jervin’s young daughter.

        Richmond Police Detective Greg Russell also reviewed the surveillance videos and

identified German Rodenzo Lopez from the videos and still photographs as the man in the white

hat. Additionally, Detective Russell obtained the listed number for the recovered cell phone and

subpoenaed T-Mobile for the subscriber’s name and address. The phone number was registered to

Loyol at a Washington, D.C. address.

        In September 2020, Detective Russell located Loyol at his job site in Washington, D.C.

Loyol admitted that he was in Richmond on July 4 and that he had been in a white pickup truck.

Detective Russell opened a file, intending to find a picture of the truck, and on top there were still

pictures of one of the suspects (the person in the white t-shirt) from the video. Loyol spontaneously

identified himself in the picture, stating, “That’s me, that’s me,” while pointing at the picture.

        On November 6, 2020, Detective Russell arrested Loyol in Washington, D.C., advised him

of his Miranda1 rights, and brought him back to Richmond. On the way, Loyol explained that he

had been drinking on the day of the incident and had no recollection of the incident. Loyol

acknowledged he had met Rodenzo and Jervin, both of whom were friends of his niece’s husband,


        1
            Miranda v. Arizona, 384 U.S. 436 (1966).
                                                -3-
while in Richmond. When asked, Loyol admitted to speaking with Rodenzo and Jervin after the

incident. Both Rodenzo and Jervin had told him that he was guilty, but he could not remember

doing anything. Despite not remembering anything, Loyol showed remorse through multiple

comments he made. He stated, “poor young man,” “I never should have hurt him,” “I don’t know

why this happened,” and “[i]f I hurt the victim, I regret it and I ask God for forgiveness.” Loyol

also identified the phone found at the scene as his.

       Dr. Jonathan Bennett testified that when Hub arrived at the hospital, he had two large

stab wounds that caused heavy bleeding. During exploratory surgery, Dr. Bennett noted

bleeding from superficial jugular veins and a hole in Hub’s trachea, and he considered the injury

life-threatening as Hub started to aspirate blood. Dr. Bennett stated that Hub’s scars are

permanent and the hoarseness in Hub’s voice will likely last for another year.

       Upon the conclusion of the Commonwealth’s evidence, Loyol made a motion to strike,

arguing that because the posters on the front glass of the laundromat obstruct the view of the

encounter, the exact moment when the stabbing occurred cannot be seen. He argued it could

have occurred when Jervin, who had a previous falling out with Hub and a motive to harm him,

struggled with Hub against the truck. The trial court denied the motion.

       In a renewed motion to strike incorporated into his closing argument, Loyol asserted that

no DNA or fingerprint evidence linked him to the crimes. He again emphasized that the stabbing

was not visible on the videos and that he only joined the fight after Jervin and Hub had already

started struggling. He argued that because the posters in the laundromat window obstructed the

view of the altercation, it is unclear who possessed the knife when the lacerations occurred. He

asserted that it is possible that Jervin, who had a motive to harm Hub, committed the stabbing,

thus establishing a reasonable doubt as to Loyol’s guilt. The trial court denied the renewed

motion to strike.

                                                -4-
        Before pronouncing the verdict, the trial court highlighted the exchange between

Rodenzo and Loyol just moments before the incident. Rodenzo pulled an object out of his

pocket and handed it to Loyol, who was resting his hand on the truck near Rodenzo. When

Loyol’s hand reappeared in view of the camera, there was a knife in his hand. The trial court

emphasized that the knife appeared to be the same length as the knife recovered from the scene.

Therefore, the trial court was convinced that it was Loyol that committed the stabbing.

Accordingly, it found Loyol guilty of the crimes charged. Loyol now appeals to this Court.

                                             II. ANALYSIS

        Loyol argues that the evidence is insufficient to convict him of aggravated malicious

wounding and stabbing in the commission of a felony. We disagree.

        “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to support

it.’” Smith v. Commonwealth, 296 Va. 450, 460 (2018) (alteration in original) (quoting

Commonwealth v. Perkins, 295 Va. 323, 327 (2018)). “In such cases, ‘[t]he Court does not ask

itself whether it believes that the evidence at the trial established guilt beyond a reasonable doubt.’”

Secret v. Commonwealth, 296 Va. 204, 228 (2018) (alteration in original) (quoting Pijor v.

Commonwealth, 294 Va. 502, 512 (2017)). “Rather, the relevant question is whether ‘any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’”

Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v. Commonwealth, 278 Va.

190, 193 (2009)).

        Code § 18.2-51.2(A) provides,

                If any person maliciously shoots, stabs, cuts or wounds any other
                person, or by any means causes bodily injury, with the intent to
                maim, disfigure, disable or kill, he shall be guilty of a Class 2
                felony if the victim is thereby severely injured and is caused to
                suffer permanent and significant physical impairment.

                                                  -5-
Code § 18.2-53 provides, “If any person, in the commission of, or attempt to commit, [a] felony,

unlawfully shoot, stab, cut or wound another person he shall be guilty of a Class 6 felony.”

Loyol does not dispute that Hub was stabbed or that Hub suffered injuries sufficiently serious to

meet the statutory definition. Rather, he challenges whether the evidence was sufficient to show

that it was him that stabbed Hub.

       “At trial, the Commonwealth bears the burden of proving the identity of the accused as

the perpetrator beyond a reasonable doubt.” Cuffee v. Commonwealth, 61 Va. App. 353, 364

(2013) (quoting Blevins v. Commonwealth, 40 Va. App. 412, 423 (2003)). But “[o]ur inquiry

does not distinguish between direct and circumstantial evidence, as the fact finder . . . ‘is entitled

to consider all of the evidence, without distinction, in reaching its determination.’”

Commonwealth v. Moseley, 293 Va. 455, 463 (2017) (quoting Commonwealth v. Hudson, 265

Va. 505, 513 (2003)). “[C]ircumstantial evidence is as competent and is entitled to as much

weight as direct evidence, provided it is sufficiently convincing to exclude every reasonable

hypothesis except that of guilt.” Sarka v. Commonwealth, 73 Va. App. 56, 67 (2021) (quoting

Coleman v. Commonwealth, 226 Va. 31, 53 (1983)). “Circumstantial evidence is not ‘viewed in

isolation’ because the ‘combined force of many concurrent and related circumstances, each

insufficient in itself, may lead a reasonable [fact finder]’ to conclude beyond a reasonable doubt

that a defendant is guilty.” Rams v. Commonwealth, 70 Va. App. 12, 27 (2019) (alteration in

original) (quoting Muhammad v. Commonwealth, 269 Va. 451, 479 (2005)).

       Here, there was sufficient evidence from which a rational factfinder could have

determined that Loyol stabbed Hub. The market surveillance video showed Loyol, Jervin, and

Rodenzo enter Mi Rancho and then leave with Hub. Both Loyol and Hub identified Loyol as the

person in the white t-shirt. The laundromat surveillance video shows the four men conversing

next to a white Dodge pickup, which Loyol admitted to being in.

                                                 -6-
         Although flyers on the window obstruct part of the incident in the video, the video is

nevertheless sufficient to show what occurred. Jervin forced Hub against the side of the pickup

truck while Loyol and Rodenzo moved closer. Rodenzo pulls something out of his pocket and

hands it to Loyol. When Loyol brings his right hand down, a long glinting object is seen in his

hand.2 Rodenzo then walked around the truck, got in, and slowly started backing it out of the

parking space. At the same time, Loyol grabbed Hub and appeared to raise the knife to Hub’s

neck. Hub fell to the ground after a brief struggle. Loyol jumped over Hub and climbed into the

truck as Rodenzo drove away. Jervin tried to get in the truck, but he fell out as the truck pulled

away. Hub got up and walked back to the bar with his hand to his neck and blood soaking his

shirt.

         Loyol argues that it was Jervin who had problems with Hub, not him. He also argues that

the video was grainy and did not clearly show what happened. But the video shows that Hub

was still standing after the initial scuffle with Jervin and did not appear injured. And

immediately after Loyol raised the knife to Hub’s neck, Hub fell to the ground. Jervin’s hand

and body position at that point in time indicate that he could not have stabbed Loyol.

         Additionally, while Loyol’s statements may not have been direct confessions, they can

certainly be considered as circumstantial evidence of his guilt. Although he claimed he could not

remember what happened, Loyol expressed remorse and stated that he should not have hurt Hub.

Parham v. Commonwealth, 64 Va. App. 560, 567 (2015) (“The fact finder was entitled to . . .

infer that the appellant’s inconsistent statements were additional evidence of his guilt.”).


         2
          At oral argument, defense counsel indicated that the trial court was hesitant to conclude
that Loyol stabbed Hub because of the grainy videos and stills. But the trial court initially
hesitated because the still photo of the object in Loyol’s hand did not match the actual knife in
evidence. After reviewing the surveillance video again, however, the trial court realized that the
still photos taken from the surveillance video were distorted. The object in Loyol’s hand, when
reviewed in the video, matched the knife in evidence, and the trial court was then convinced
beyond a reasonable doubt that it was the knife in Loyol’s hand.
                                                 -7-
       A reasonable factfinder could have viewed the evidence and concluded that Loyol

stabbed Hub. “By finding [a] defendant guilty . . . the factfinder ‘has found by a process of

elimination that the evidence does not contain a reasonable theory of innocence.’” Edwards v.

Commonwealth, 68 Va. App. 284, 301 (2017) (first alteration in original) (quoting Haskins v.

Commonwealth, 44 Va. App. 1, 9 (2004)). Therefore, we will not disturb the trial court’s finding

on appeal.

                                        III. CONCLUSION

       Because the evidence was sufficient to convict Loyol of both aggravated malicious

wounding and stabbing in the commission of a felony, we affirm his convictions.

                                                                                         Affirmed.




                                               -8-